DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicants’ submission filed on May 10, 2022 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received April 13, 2022 (the “Response”) and the interview conducted April 8, 2022 (the “Interview”). 
In response to the Response and the Interview, the previous rejections of claims 1, 2, and 4 under 35 U.S.C. § 103
are WITHDRAWN.
In response to the response received December 8, 2021, the previous drawing objections under 37 C.F.R. § 1.84 
are WITHDRAWN.
Claims 1, 2, and 5–9 are currently pending.  

Response to Arguments
Applicants assert “Sauerwein teaches polling for the monitoring devices 102,” but argue “Sauerwein does not disclose ‘monitoring’ the one or more gateway nodes 104A, 104B, which the Office alleges correspond to the recited ‘plurality of equipment.’”  Response 8.
The Examiner agrees Sauerwein does not disclose monitoring the one or more gateway nodes 104A, 104B.  Applicants’ argument, however, is now moot in view of the new ground of rejection to claim 1 below.
	Next, Applicants argue “Sauerwein does not disclose ‘polling for the one or more monitoring objects from the corresponding one or more equipment,’ as Sauerwein does not contemplate polling to monitor equipment.”  Response 8.
The Examiner agrees.  Applicants’ argument, however, is now moot in view of the new ground of rejection to claim 1 below.
Next, Applicants argue 
although the Office alleges that it would have been obvious to a person of ordinary skill in the art to combine the teachings of Sauerwein and Malik, the Office has not alleged why a person of skill in the art would consider technology regarding advanced instant messaging in Malik relevant to the field of monitoring equipment.

Response 9.
	The Examiner respectfully disagrees.  It would have been obvious to a person of ordinary skill in the art to combine the teachings of Sauerwein and Malikfor “for faster processing for each equipment (i.e., each equipment has their own dedicated server to process each equipment’s data, as opposed to one server processing data from multiple equipment), thereby saving time.”  See Office action 7, mailed Feb. 14, 2022; see also below rejection.
Next, Applicants argue 
using distinct servers would be inapposite to the teachings of Sauerwein. . . . If monitoring devices 102 were forced to associate with a distinct server (and therefore with a different gateway node), it is unclear how the monitoring devices 102 would still maintain communication with an “ideal” gateway node, let alone how communicating with a non-ideal gateway node would enable “faster processing.”  Thus, it is respectfully submitted that a person of ordinary skill in the art would not find it obvious to combine the teachings of Sauerwein and Malik.

Response 9.
	The Examiner respectfully disagrees.  Contrary to Applicants’ argument, the Examiner finds forcing each monitoring device item 102 to associate with a distinct server would not force each monitoring device item 102 to a different gateway node.  For example, Sauerwein’s Figure 1 alone illustrates a monitoring device item 102 associated with a distinct server device item 110 through multiple gateway node items 104A, 104B depending on the location of the monitoring device item 102.  
	Moreover, Sauerwein discloses that “[s]erver device 110 may comprise any of one or more fixed devices.” Sauerwein 6:27–28.  Thus, the Examiner finds Sauerwein at least suggests multiple servers at item 110.  Even assuming Sauerwein at least suggests multiple servers at server device item 110, contrary to Applicants’ argument, the Examiner finds forcing each monitoring device item 102 to associate with a distinct server among multiple servers at item 1101 would not force each monitoring device item 102 to different gateway nodes.  Sauerwein discloses the first monitoring device item 102 finds different ideal gateway nodes when the first monitoring device item 102 moves from one location to another.  See Sauerwein 8:9–39.  For example, a first monitoring device item 102 is associated with a first distinct server device among multiple servers at item 110through multiple gateway node items 104A, 104B depending on the location of the first monitoring device item 102.  A second monitoring device item 102 is associated with a second distinct server device among multiple servers at item 110 through multiple gateway node items 104A, 104B depending on the location of the second monitoring device item 102.  Thus, forcing each monitoring device item 102 to associate with a distinct server would not force each monitoring device item 102 to a different gateway node.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. § 103 as being obvious over Sauerwein, Jr. (US 10,693,680 B2; filed May 10, 2018) in view of Malik et al. (US 2004/0078441 A1; filed Feb. 10, 2003), in further view of Biran et al. (US 10,819,586 B2; filed Oct. 17, 2018), in further view of Hsu et al. (US 2016/0156501 A1; file Nov. 28, 2014), and in further view of Singh et al. (US 2003/0088698 A1; filed Aug. 16, 2002).
Regarding claim 1, while Sauerwein teaches a method for monitoring plurality of equipment (fig. 1, items 104A, 104B) using a network (fig. 1, item 106), wherein each of the plurality of equipment is associated with a control system (fig. 1, item 100) in the network, wherein the control system comprises plurality of servers (fig. 1, item 110; “Server device 110 may comprise any of one or more fixed devices” at 6:27–28), at least one client (fig. 1, item 108) and a database (fig. 1, item 112), wherein each of the plurality of equipment is associated with at least one server (fig. 1, item 110) from the plurality of servers communicatively connected with the at least one client, wherein the method is performed by the at least one client (fig. 1, item 108) by:
receiving configuration information (“an identifier, (e.g., an IP address or MAC address) of the first gateway node 104A and a location of the first gateway node 104A” at 6:46–48; “geo-fence information identifying a region surrounding each gateway node 104” at 6:51–52; “unique identifier of, such as a physical address or an IP address of the second gateway node 104B” at 8:58–59) associated with each of the plurality of equipment (fig. 1, items 104A, 104B), wherein the configuration information comprises equipment data (6:46–52) associated with the plurality of equipment;
identifying one or more equipment (fig. 1, item 104B; “when the network establishment service 108 detects that the monitoring device 102 has reached a handoff point (e.g., by determining that its location falls within a geo-fence associated with gateway node 104B rather than with gateway node 104A)” at 7:3–7) from the plurality of equipment to be capable of reporting monitoring objects (fig. 1, item 102) in the network, using the configuration information (“geo-fence information identifying a region surrounding each gateway node 104” at 6:51–52; “unique identifier of, such as a physical address or an IP address of the second gateway node 104B” at 8:58–59);
establishing communication channels (“a secure communication channel can be established between multiple monitoring devices and the network establishment service via a gateway node over a network” at 5:53–56; “establish a secure communication channel with a monitoring node 102 via a particular gateway node 104” at 13:38–39; “at a time when communication with the monitoring node 102 is handed off from a first gateway node 104 (e.g., gateway node 104A in FIG. 1) to a second gateway node (e.g., gateway node 104B in FIG. 1)” at 13:42–45) for each of the one or more equipment;
receiving capability information (“database 112 may store geo-fence information identifying a region surrounding each gateway node 104 within which monitoring devices 102 should be logically paired with that gateway node 104” at 6:51–54; “the network establishment service 102 may predefine geo-fences associated with a given gateway node 104” at 15:1–5; “the monitoring device 102 has reached a handoff point (e.g., by determining that its location falls within a geo-fence associated with gateway node 104B rather than with gateway node 104A” at 7:3–7), wherein the capability information of an equipment (fig. 1, item 104B) indicates one or more monitoring objects (fig. 1, item 102) that the corresponding one or more equipment (fig. 1, item 104B) is capable to communicate via the communication channels; and
polling (“The monitoring device 102 communicates with a network establishment service 108 via one or more gateway nodes 104A or 104B and over a network 106 “ at 5:61–64) for the one or more monitoring objects (fig. 1, item 102) from the corresponding one or more equipment (fig. 1, item 104B) based on the capability information,
Sauerwein does not teach (A) each of the plurality of equipment being associated with at least one distinct server from the plurality of servers communicatively connected with the at least one client; (B) the configuration information being a configuration file in a generic file format; (C) the capability information being a capability file; (D) receiving the capability file from each of the one or more equipment through the communication channels; (E) the plurality of equipment being in an industrial plant; and (F) monitoring the plurality of equipment by the polling.
(A)
	 Sauerwein discloses “[s]erver device 110 may comprise any of one or more fixed devices as would be known in the art.”  Sauerwein 6:27–28.  Because Sauerwein identifies item 110 as a server “device,” Sauerwein, then, at least suggests service device 110 may comprise fixed server devices.
	Sauerwein’s gateway node items 104A and 104B associate with the suggested fixed server devices.  See Sauerwein fig. 1.  But Sauerwein’s gateway node items 104A and 104B may either associate with (1) a same suggested fixed server device among the suggested fixed server devices or (2), as claimed, different suggested fixed server devices among the suggested fixed server devices.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 . . . (CCPA 1976).”  MPEP § 2144.05.  
	Moreover, Malik teaches each of a plurality of equipment (fig. 4a, items 410a, 410b) being associated with at least one distinct server (item 410a associated with server item 120a and item 410b associated with serer item 120b) from a plurality of servers (fig. 4a, items 120a, 120b).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for each of Sauerwein’s plurality of equipment to be associated with at least one distinct server from the plurality of servers communicatively connected with the at least one client as taught by Malik for faster processing for each equipment (i.e., each equipment has their own dedicated server to process each equipment’s data, as opposed to one server processing data from multiple equipment), thereby saving time.
(B)–(D)
Biran teaches a first file (“configuration files” at 18:10; “a text file” at 23:50; “other type(s) of text file(s)” at 24:50–51);
a second file (“an obtained file having a JSON file format” at 24:55–56) in a generic file format (“a JSON file format” at 24:55–56);
and receiving the first file (“the software application 606 could obtain the information 624 in various ways” at 24:63–64) from equipment (“software application 606 may then receive this information 624 from the external computing system 604” at 24:67–25:2) through a communication channel (the communication channel existing between items 604 and 606 as illustrated in fig. 6).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Sauerwein’s configuration information to be a configuration file in a generic file format as taught by Biran; for Sauerwein’s capability information to be a capability file as taught by Biran; and for Sauerwein’s capability information to be received from the equipment through the communication channel as taught by Biran “to discover and store information about respective relationship(s) between source code segment(s), function-application(s), data source(s), and/or other service(s).”  Biran 24:30–32.
(E)
Hsu teaches equipment in an industrial plant (¶ 4).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Sauerwein’s plurality of equipment to be in an industrial plant as taught by Hsu “for acquiring information of ambient temperature, gas leaks and whether the proper functioning of the instrument and operational condition of equipment may be disposed.”  Hsu ¶ 4.
(F)
	Singh teaches monitoring a plurality of equipment (fig. 1, gateway device items 140; ““the first gateway device” at ¶ 21) by polling for one or more monitoring objects (“polling the devices” at ¶ 21; “Polling the devices includes transmitting ICMP echo requests.” at ¶ 22) from the corresponding one or more equipment based communication characteristics (¶ 20).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Sauerwein’s polling to be to monitor the plurality of equipment as taught by Singh for “rerouting of communication through a redundant link when a failure is detected” between the plurality of equipment and the monitoring objects.  Singh ¶ 9.
Regarding claim 2, while the Sauerwein/Malik/Biran/Hsu/Singh combination teaches wherein the generic file format of the configuration file is Java Script Object Notation (JSON format) (“a JSON file format” at Biran 24:55–56), 
the Sauerwein/Malik/Biran/Hsu/Singh combination does not teach wherein the configuration file is converted to Extensible Markup Language (XML) format for identifying the one or more equipment.
Biran teaches wherein the configuration file (“a JSON file format” at Biran 24:55–56) is converted to Extensible Markup Language (XML) format (“convert an obtained file having a JSON file format to one having an XML file format” at 24:55–56) for identifying the one or more equipment (intended use in italics).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Sauerwein/Malik/Biran/Hsu/Singh combination’s configuration file to be converted to Extensible Markup Language (XML) format for identifying the one or more equipment as taught by Biran “to discover and store information about respective relationship(s) between source code segment(s), function-application(s), data source(s), and/or other service(s).”  Biran 24:30–32.

Claim 6 is rejected under 35 U.S.C. § 103 as being obvious over Sauerwein in view of Malik, in further view of Biran, and in further view of Hsu.
Regarding claim 6, while Sauerwein teaches a control system (fig. 1, item 100) for monitoring a plurality of equipment (fig. 1, items 104A, 104B) using a network (fig. 1, item 106), wherein each of the plurality of equipment is associated with the control system in the network, wherein the control system (fig. 1, item 100) comprises a plurality of servers (fig. 1, item 110; “Server device 110 may comprise any of one or more fixed devices” at 6:27–28), at least one client (fig. 1, item 108), a database fig. 1, item 112) and a system engineering tool (the processor in fig. 1, item 110), wherein each of the plurality of equipment is associated with at least one distinct server (fig. 1, item 110) from the plurality of servers communicatively connected with the at least one client, wherein the at least one client (fig. 1, item 108) in the control system comprises a processor (figs. 3–5, items 302, 402, 502) and a memory (figs. 3–5, items 304, 404, 504) configured to:
receiving configuration information (“an identifier, (e.g., an IP address or MAC address) of the first gateway node 104A and a location of the first gateway node 104A” at 6:46–48; “geo-fence information identifying a region surrounding each gateway node 104” at 6:51–52; “unique identifier of, such as a physical address or an IP address of the second gateway node 104B” at 8:58–59) associated with each of the plurality of equipment (fig. 1, items 104A, 104B), wherein the configuration information comprises equipment data (6:46–52) associated with the plurality of equipment;
identifying one or more equipment (fig. 1, item 104B; “when the network establishment service 108 detects that the monitoring device 102 has reached a handoff point (e.g., by determining that its location falls within a geo-fence associated with gateway node 104B rather than with gateway node 104A)” at 7:3–7) from the plurality of equipment to be capable of reporting monitoring objects (fig. 1, item 102) in the network, using the configuration information (“geo-fence information identifying a region surrounding each gateway node 104” at 6:51–52; “unique identifier of, such as a physical address or an IP address of the second gateway node 104B” at 8:58–59);
establishing communication channels (“a secure communication channel can be established between multiple monitoring devices and the network establishment service via a gateway node over a network” at 5:53–56; “establish a secure communication channel with a monitoring node 102 via a particular gateway node 104” at 13:38–39; “at a time when communication with the monitoring node 102 is handed off from a first gateway node 104 (e.g., gateway node 104A in FIG. 1) to a second gateway node (e.g., gateway node 104B in FIG. 1)” at 13:42–45) for each of the one or more equipment;
receiving capability information (“database 112 may store geo-fence information identifying a region surrounding each gateway node 104 within which monitoring devices 102 should be logically paired with that gateway node 104” at 6:51–54; “the network establishment service 102 may predefine geo-fences associated with a given gateway node 104” at 15:1–5; “the monitoring device 102 has reached a handoff point (e.g., by determining that its location falls within a geo-fence associated with gateway node 104B rather than with gateway node 104A” at 7:3–7), wherein the capability information of an equipment (fig. 1, item 104B) indicates one or more monitoring objects (fig. 1, item 102) that the corresponding one or more equipment (fig. 1, item 104B) is capable to communicate via the communication channels; and
polling (“The monitoring device 102 communicates with a network establishment service 108 via one or more gateway nodes 104A or 104B and over a network 106 “ at 5:61–64) for the one or more monitoring objects (fig. 1, item 102) from the corresponding one or more equipment (fig. 1, item 104B) based on the capability information, for monitoring the plurality of equipment (intended use in italics),
Sauerwein does not teach (A) each of the plurality of equipment being associated with at least one distinct server from the plurality of servers communicatively connected with the at least one client; (B) the configuration information being a configuration file in a generic file format; (C) the capability information being a capability file; (D) receiving the capability file from each of the one or more equipment through the communication channels; (E) the plurality of equipment being in an industrial plant; and (F) the network being a Simple Network Management Protocol (SNMP) based network.
(A)
	 Sauerwein discloses “[s]erver device 110 may comprise any of one or more fixed devices as would be known in the art.”  Sauerwein 6:27–28.  Because Sauerwein identifies item 110 as a server “device,” Sauerwein, then, at least suggests service device 110 may comprise fixed server devices.
	Sauerwein’s gateway node items 104A and 104B associate with the suggested fixed server devices.  See Sauerwein fig. 1.  But Sauerwein’s gateway node items 104A and 104B may either associate with (1) a same suggested fixed server device among the suggested fixed server devices or (2), as claimed, different suggested fixed server devices among the suggested fixed server devices.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 . . . (CCPA 1976).”  MPEP § 2144.05.  
	Moreover, Malik teaches each of a plurality of equipment (fig. 4a, items 410a, 410b) being associated with at least one distinct server (item 410a associated with server item 120a and item 410b associated with serer item 120b) from a plurality of servers (fig. 4a, items 120a, 120b).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for each of Sauerwein’s plurality of equipment to be associated with at least one distinct server from the plurality of servers communicatively connected with the at least one client as taught by Malik for faster processing for each equipment (i.e., each equipment has their own dedicated server to process each equipment’s data, as opposed to one server processing data from multiple equipment), thereby saving time.
(B)–(D)
Biran teaches a first file (“configuration files” at 18:10; “a text file” at 23:50; “other type(s) of text file(s)” at 24:50–51);
a second file (“an obtained file having a JSON file format” at 24:55–56) in a generic file format (“a JSON file format” at 24:55–56);
and receiving the first file (“the software application 606 could obtain the information 624 in various ways” at 24:63–64) from equipment (“software application 606 may then receive this information 624 from the external computing system 604” at 24:67–25:2) through a communication channel (the communication channel existing between items 604 and 606 as illustrated in fig. 6).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Sauerwein’s configuration information to be a configuration file in a generic file format as taught by Biran; for Sauerwein’s capability information to be a capability file as taught by Biran; and for Sauerwein’s capability information to be received from the equipment through the communication channel as taught by Biran “to discover and store information about respective relationship(s) between source code segment(s), function-application(s), data source(s), and/or other service(s).”  Biran 24:30–32.
(E), (F)
Hsu teaches equipment in an industrial plant (¶ 4); and 
an SNMP based network (¶¶ 7, 32, 37).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Sauerwein’s plurality of equipment to be in an industrial plant as taught by Hsu and for Sauerwein’s network to be an SNMP based network as taught by Hsu “for acquiring information of ambient temperature, gas leaks and whether the proper functioning of the instrument and operational condition of equipment may be disposed.”  Hsu ¶ 4.

Claim 5 is rejected under 35 U.S.C. § 103 as being obvious over Sauerwein in view of Malik, in further view of Biran, in further view of Hsu, in further view of Singh, and in further view of Xie (US 8,032,540 B1; filed July 28, 2005).
Regarding claim 5, while the Sauerwein/Malik/Biran/Hsu/Singh combination teaches the polling (“The monitoring device 102 communicates with a network establishment service 108 via one or more gateway nodes 104A or 104B and over a network 106” at Sauerwein 5:61–64) based on the capability file (“an identifier, (e.g., an IP address or MAC address) of the first gateway node 104A and a location of the first gateway node 104A” at Sauerwein 6:46–48; “geo-fence information identifying a region surrounding each gateway node 104” at Sauerwein 6:51–52; “unique identifier of, such as a physical address or an IP address of the second gateway node 104B” at Sauerwein 8:58–59), 
the Sauerwein/Malik/Biran/Hsu/Singh combination does not teach wherein polling based on the capability file comprises: generating Management Information Base (MIB) data for each of the one or more equipment based on corresponding capability file; and transmitting the MIB data to the corresponding equipment for polling.
Xie teaches generating Management Information Base (MIB) data (“management information base” at 9:11–31) for each of one or more equipment (“network device” at 9:11–31) based on a corresponding capability file (“description file” at 9:11–31); and 
transmitting the MIB data to a corresponding equipment (“sending the management information base to the network device” at 9:11–31) for polling (intended use in italics).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Sauerwein/Malik/Biran/Hsu/Singh combination’s polling based on the capability file to comprise generating Management Information Base (MIB) data for each of the one or more equipment based on corresponding capability file; and transmitting the MIB data to the corresponding equipment for polling as taught by Xie “or managing a network device.”  Xie 9:11–12.

Claim 7 is rejected under 35 U.S.C. § 103 as being obvious over Sauerwein in view of Malik, in further view of Biran, in further view of Hsu, and in further view of Xie.
Regarding claim 7, claim 5 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 5 are equally applicable to claim 7.

Allowable Subject Matter
Claims 8 and 9 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20040268078-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner relies on Malik to teach a piece of equipment associated with one distinct server among multiple servers.  Thus, the combination of Sauerwein and Malik teaches each monitoring device item 102 is associated with one distinct server among multiple servers suggested at item 110.